EXHIBIT 10.4

SPARTAN MOTORS, INC.

STOCK OPTION AND RESTRICTED STOCK PLAN OF 1998

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan.  The Company hereby establishes
the Stock Option and Restricted Stock Plan of 1998 (the "Plan") for its
directors, corporate and Subsidiary officers and other key employees. The Plan
permits the grant or award of Options, Restricted Stock and Tax Benefit Rights.

          1.2          Purpose of Plan.  The purpose of the Plan is to provide
directors, officers and key employees of the Company and its Subsidiaries with
an increased incentive to make significant contributions to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of directors, officers and key employees with the interests of the
Company's shareholders through the opportunity for increased stock ownership and
to attract and retain directors, officers and key employees. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, the Plan is intended to provide performance-based compensation under
Section 162(m) of the Code and shall be interpreted, administered and amended if
necessary to achieve that purpose.

SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          Unless otherwise defined in the grant or agreement
applicable to an Incentive Award, "Change in Control" means (a) the failure of
the Continuing Directors at any time to constitute at least a majority of the
members of the Board; (b) the acquisition by any Person other than an Excluded
Holder of beneficial ownership (within the meaning of Rule 13d-3 issued under
the Act) of 20% or more of the outstanding Common Stock or the combined voting
power of the Company's outstanding securities entitled to vote generally in the
election of directors; (c) the approval by the shareholders of the Company of a
reorganization, merger or consolidation, unless with or into a Permitted
Successor; or (d) the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of the assets of the Company other than to a Permitted
Successor.


--------------------------------------------------------------------------------


          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members of the Board who shall be
"Non-Employee Directors" as defined below and "outside directors" as defined in
the regulations issued under Section 162(m) of the Code.

          2.6          "Common Stock" means the Common Stock of the Company,
$.01 par value.

          2.7          "Company" means Spartan Motors, Inc., a Michigan
corporation, and its successors and assigns.

          2.8          "Competition" means participation, directly or
indirectly, in the ownership, management, financing or control of any business
that is the same as or similar to the present or future businesses of the
Company or any Subsidiary. Such participation may be by way of employment,
consulting services, directorship or officership. Ownership of less than 3% of
the shares of any corporation whose shares are traded publicly on any national
or regional stock exchange or over the counter shall not be deemed Competition.

          2.9          "Consensual Severance" means the voluntary termination of
all employment by the Participant with the Company or any of its Subsidiaries
that the Committee determines to be in the best interests of the Company.

          2.10          "Continuing Directors" mean the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Company's shareholders was
approved by a vote of 3/4 of the individuals who are then Continuing Directors,
but specifically excluding any individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as the
term is used in Rule 14a-11 of Regulation 14A issued under the Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

          2.11          "Early Retirement" means the voluntary termination of
all employment by a Participant with the written consent of the Committee after
the Participant has attained 55 years of age and completed 10 years of service
with the Company or any of its Subsidiaries.

          2.12          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.13          "Excluded Holder" means (a) any Person who at the time
this Plan was adopted was the beneficial owner of 10% or more of the outstanding
Common Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of
the Company or a Subsidiary or any trust holding Common Stock or other
securities pursuant to the terms of an Employee Benefit Plan.


2

--------------------------------------------------------------------------------


          2.14          "Incentive Award" means the award or grant of a Option,
Restricted Stock or Tax Benefit Right to a Participant pursuant to the Plan.

          2.15          "Market Value" shall equal the last reported sales price
of shares of Common Stock on The Nasdaq Stock Market (or any successor exchange
that is the primary stock exchange for trading of Common Stock) on the date of
grant, or if The Nasdaq Stock Market (or any such successor) is closed on that
date, the last preceding date on which The Nasdaq Stock Market (or any such
successor) was open for trading and on which shares of Common Stock were traded.

          2.16          "Non-Employee Director" shall have the meaning set forth
in Rule 16b-3 under the Act as in effect from time to time.

          2.17          "Normal Retirement" means the voluntary termination of
all employment by a Participant after the Participant has attained 62 years of
age, or such other age as shall be determined by the Committee in its sole
discretion or as otherwise may be set forth in the Incentive Award agreement or
other grant document with respect to a Participant and a particular Incentive
Award.

          2.18          "Option" means the right to purchase Common Stock at a
stated price for a specified period of time. For purposes of the Plan, an Option
may be either an incentive stock option within the meaning of Section 422(b) of
the Code or a nonqualified stock option.

          2.19          "Participant" means a director, corporate officer or any
key employee of the Company or its Subsidiaries who is granted an Incentive
Award under the Plan.

          2.20          "Permitted Successor" means a company which, immediately
following the consummation of a transaction specified in clauses (c) and (d) of
the definition of "Change in Control" above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company's outstanding Common Stock and outstanding
securities entitled to vote generally in the election of directors
(respectively) immediately before the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors is comprised of
Continuing Directors.

          2.21          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.


3

--------------------------------------------------------------------------------


          2.22          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.23          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 6 of the Plan.

          2.24          "Subsidiary" means any company or other entity of which
50% or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

          2.25          "Tax Benefit Right" means any right granted to a
Participant pursuant to Section 7 of the Plan.

          2.26          "Total Disability" means that the Participant, for
physical or mental reasons, is unable to perform the essential functions of his
or her duties for the Company for 120 consecutive days, or 180 days during any
12-month period.

SECTION 3

Administration

          3.1          Power and Authority.  The Committee shall administer the
Plan. Except as limited in this Plan, the Committee shall have full power and
authority to interpret the provisions of the Plan and Incentive Awards granted
under the Plan, to supervise the administration of the Plan and the Incentive
Awards granted under the Plan and to make all other determinations considered
necessary or advisable under the Plan. All determinations, interpretations and
selections made by the Committee regarding the Plan shall be final and
conclusive. The Committee shall hold its meetings at such times and places as it
deems advisable. Action may be taken by a written instrument signed by all of
the members of the Committee, and any action so taken shall be fully as
effective as if it had been taken at a meeting duly called and held. The
Committee may delegate recordkeeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
employees of the Company or its Subsidiaries.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may deem necessary
or desirable and as are consistent with the terms of the Plan, including,
without limitation, the authority to: (a) determine whether and when Incentive
Awards will be granted, the persons to be granted Incentive Awards, the amount
of Incentive Awards to be granted to each person and the terms of the Incentive
Awards to be granted; (b) determine and amend vesting schedules, if any;
(c) permit delivery or withholding of stock in payment of the exercise price


4

--------------------------------------------------------------------------------


or to satisfy tax withholding obligations; and (d) waive any restrictions or
conditions applicable to any Incentive Award. Incentive Awards shall be granted
or awarded by the Committee, and Incentive Awards may be amended by the
Committee consistent with the Plan, provided that no such amendment may become
effective without the consent of the Participant, except to the extent that the
amendment operates solely to the benefit of the Participant.

          3.3          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.

SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, a maximum of 1,000,000 shares of Common Stock shall be
available for Incentive Awards under the Plan. Such shares may be authorized but
unissued shares, shares issued and reacquired by the Company or shares bought on
the market for the purpose of the Plan.

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
50% of the total number of shares of Common Stock available for Incentive Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan.

          4.3          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the aggregate
number and class of shares available for grants or awards under the Plan,
together with Option prices, award limits and other appropriate terms of this
Plan, shall be appropriately adjusted. No fractional shares shall be issued
pursuant to the Plan, and any fractional shares resulting from adjustments shall
be eliminated from the respective Incentive Award, with an appropriate cash
adjustment for the value of any Incentive Awards eliminated. If an Incentive
Award is canceled, surrendered, modified, expires or is terminated during the
term of the Plan but before the exercise or vesting of the Incentive Award in
full, the shares subject to but not purchased or retained by the Participant
under such Incentive Award shall be available for other Incentive Awards. If
shares subject to and otherwise deliverable upon the exercise of an Incentive
Award are surrendered to the


5

--------------------------------------------------------------------------------


Company in connection with the exercise or vesting of an Incentive Award, the
surrendered shares subject to the Incentive Award shall be available for other
Incentive Awards.

SECTION 5

Options

          5.1          Grant.

          (a)          Officers and Employees. Except as set forth below for
Non-Employee Directors, a Participant may be granted one or more Options under
the Plan. Options shall be subject to such terms and conditions, consistent with
the other provisions of the Plan, as shall be determined by the Committee in its
sole discretion. The Committee may vary, among Participants and among Options
granted to the same Participant, any and all of the terms and conditions of
Options granted under the Plan. Subject to the limitation imposed by Section 4.2
of the Plan, the Committee shall have complete discretion in determining the
number of Options granted to each Participant. The Committee may designate
whether or not an Option is to be considered an incentive stock option as
defined in Section 422(b) of the Code.

          (b)          Non-Employee Directors. Subject to the limitation imposed
by Section 4.2 and the adjustments imposed by Section 4.3, an Option to purchase
3,500 shares of Common Stock shall be granted automatically on June 30 and
December 31 of each year, to each director of the Company who is, at the time of
such grant, a Non-Employee Director; provided, however, that if any Non-Employee
Director is at the time of grant the Chairman of the Board, the number of shares
subject to the Option granted to that Non-Employee Director shall be 7,500.
Options shall be granted at an option price to be determined by the Committee,
subject to the condition that such price will be equal to or greater than 85
percent of the fair market value of the Common Stock at the date of grant of the
Option. Options granted to Non-Employee Directors shall not be treated as
incentive stock options under Section 422(b) of the Code.

          5.2          Option Agreements. Each Option shall be evidenced by an
Option agreement containing such terms and conditions, consistent with the
provisions of the Plan, as the Committee from time to time determines. To the
extent not covered by the Option agreement, the terms and conditions of this
Section 5 shall govern.

          5.3          Option Price.  The per share Option price shall be
determined by the Committee. The per share Option price of any Option intended
to qualify as an incentive stock option under Section 422(b) of the Code shall
be equal to or greater than 100% of the Market Value on the date of grant. The
date of grant of an Option shall be the date the Option is authorized by the
Committee or a future date specified by the Committee as the date for issuing
the Option.

          5.4          Medium and Time of Payment.  The exercise price for each
share purchased pursuant to an Option granted under the Plan shall be payable in
cash or, if the Committee consents, in shares of Common Stock (including Common
Stock to be received upon a simultaneous exercise). The


6

--------------------------------------------------------------------------------


time and terms of payment may be amended before or after exercise of an Option
(a) by the Committee in its sole discretion, if the terms of such amendment are
more favorable to the Participant, or (b) in all other cases, by the Committee
with the consent of the Participant. The Committee may from time to time
authorize payment of all or a portion of the Option price in the form of a
promissory note or installments according to such terms as the Committee may
approve. The Board may restrict or suspend the power of the Committee to permit
such loans and may require that adequate security be provided.

          5.5          Options Granted to Ten Percent Shareholders.  No Option
granted to any Participant who at the time of such grant owns, together with
stock attributed to such Participant under Section 424(d) of the Code, more than
10% of the total combined voting power of all classes of stock of the Company or
any of its Subsidiaries may be designated as an incentive stock option, unless
(a) such Option provides an exercise price equal to at least 110% of the Market
Value of the Common Stock, and (b) the exercise of the Option after the
expiration of five years from the date of grant of the Option is prohibited by
its terms.

          5.6          Limits on Exercisability.  Options shall be exercisable
for such periods and upon such conditions as may be fixed by the Committee.
Options intended to qualify as incentive stock options shall have terms not to
exceed 10 years from the grant date. Other options shall have terms not to
exceed 15 years from the grant date. The Committee may in its discretion require
a Participant to continue service with the Company and its Subsidiaries for a
certain length of time before an Option becoming exercisable and may eliminate
such delayed vesting provisions. The Committee also may vary, among Participants
and among Options granted to the same Participant, any and all of the terms and
conditions of Options granted under the Plan.

          5.7          Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the Option agreement provide otherwise, no Option granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

          (b)          Other Restrictions. The Committee may impose such
restrictions on any shares of Common Stock acquired pursuant to the exercise of
an Option under the Plan as it deems advisable, including, without limitation,
restrictions intended to assure compliance with applicable federal or state
securities laws.

          5.8          Termination of Employment or Directorship.

          (a)          General. If a Participant ceases to be employed by or a
director of the Company or one of its Subsidiaries for any reason other than the
Participant's death, Total Disability, termination for cause or any additional
provision as determined by the Committee, the Participant may exercise an Option
for a period of 90 days after such termination of


7

--------------------------------------------------------------------------------


employment or directorship, but only to the extent the Participant was entitled
to exercise the Option on the date of termination and would be entitled to
exercise the Option if employed (or serving as a director) at the date of
exercise, unless the Committee otherwise consents or the terms of the Option
agreement provide otherwise. For purposes of the Plan, the following shall not
be deemed a termination of employment: (i) a transfer of employment among the
Company and its Subsidiaries; (ii) a leave of absence, duly authorized in
writing by the Company, for military service or for any other purpose approved
by the Company if the period of such leave does not exceed 90 days; (iii) a
leave of absence in excess of 90 days, duly authorized in writing by the
Company, provided the employee's right to reemployment is guaranteed either by
statute or contract; or (iv) a termination of employment with continued service
as an officer or director. For purposes of the Plan, termination of employment
shall be considered to occur on the date on which the employee is no longer
obligated to perform services for the Company or any of its Subsidiaries and the
employee's right to reemployment is not guaranteed either by statute or
contract, regardless of whether the employee continues to receive compensation
from the Company or any of its Subsidiaries after such date.

          (b)          Death. If a Participant dies either while an employee or
director of the Company or one of its Subsidiaries, or dies after termination of
employment or directorship other than for cause and other than as a result of
voluntary termination but during the time when the Participant could have
exercised an Option under the Plan, the Option issued to such Participant shall
be exercisable by the personal representative of such Participant or other
successor to the interest of the Participant for a period of one year after the
Participant's death, but only to the extent that the Participant was entitled to
exercise the Option on the date of death or termination of employment or
directorship, whichever first occurred, and would be entitled to exercise the
Option if employed at the date of exercise, unless the Committee otherwise
consents or the terms of the Option agreement provide otherwise.

          (c)          Total Disability. If a Participant ceases to be an
employee or a director of the Company or one of its Subsidiaries due to the
Participant's Total Disability, the Participant may exercise an Option for a
period of one year following such termination of employment, but only to the
extent the Participant was entitled to exercise the Option on the date of such
event, unless the Committee otherwise consents or the terms of the Option
agreement provide otherwise.

          (d)          Additional Provisions in Option Agreements. The Committee
may, in its sole discretion, provide by resolution or by including provisions in
any Option agreement entered into with a Participant that the Participant may
exercise any outstanding options upon termination due to Early Retirement,
Normal Retirement or Consensual Severance for a period of time after such
termination as may be determined by the Committee, provided that (i) such period
may not extend beyond the earlier of three years after the date of termination
or the date on which the Options expire by their terms, (ii) the Participant may
exercise the Option only to the extent the Participant was entitled to exercise
the Option on the date of


8

--------------------------------------------------------------------------------


termination, and (iii) the Participant shall have no further right to exercise
any Options after termination due to Early Retirement, Normal Retirement or
Consensual Severance if the Committee determines the Participant has entered
into Competition with the Company.

          (e)          Voluntary Termination. Except as provided in Section
5.8(d), if a Participant voluntarily terminates employment with the Company or
one of its Subsidiaries, the Participant shall have no further right to exercise
any Option previously granted, unless the terms of the Option Agreement provide
otherwise.

          (f)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any outstanding
unexercised Option issued under the Plan.

          (g)          Suspension of Exercisability. If the Participant receives
notice from the Company that the Participant may be terminated for cause, the
Participant shall have no right to exercise any Options previously granted for a
period of 60 days from the receipt of such notice. If the Participant is
terminated for cause within such 60-day period, the Participant shall have no
further right to exercise any Option previously granted. If the Participant is
not terminated for cause within the 60-day period, the provisions of the Option
agreement and the Plan shall continue to apply to the exercisability of the
Participant's Options.

SECTION 6

Restricted Stock

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. Restricted Stock shall be awarded on the
condition that the Participant remain in the employ of the Company or one of its
Subsidiaries during the Restricted Period. Such condition shall have no effect
on the right of the Company or any Subsidiary to terminate the Participant's
employment at any time. No payment is required from a Participant for an award
of Restricted Stock.

          6.2          Restricted Stock Agreements. Each award of Restricted
Stock shall be evidenced by a Restricted Stock agreement containing such terms
and conditions, consistent with the provisions of the Plan, as the Committee
from time to time determines.

          6.3          Termination of Employment or Directorship.

          (a)          General. If a Participant ceases to be employed by or a
director of the Company or one of its Subsidiaries for any reason other than the
Participant's death, Total Disability or any other additional provisions as
determined by the Committee pursuant to Section 6.3(c), then any shares of
Restricted Stock still subject to restrictions on the date of


9

--------------------------------------------------------------------------------


such termination automatically shall be forfeited and returned to the Company.
For purposes of the Plan, the following shall not be deemed a termination of
employment: (i) a transfer of employment among the Company and its Subsidiaries;
(ii) a leave of absence, duly authorized in writing by the Company, for military
service or for any other purpose approved by the Company if the period of such
leave does not exceed 90 days; (iii) a leave of absence in excess of 90 days,
duly authorized in writing by the Company, provided the employee's right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as an officer or director. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee's right to reemployment is not
guaranteed either by statute or contract, regardless of whether the employee
continues to receive compensation from the Company or any of its Subsidiaries
after such date.

          (b)          Death or Total Disability. Unless the terms of the
Restricted Stock agreement or grant provide otherwise, in the event a
Participant terminates employment or directorship with the Company or one of its
Subsidiaries because of death or Total Disability during the Restricted Period,
the restrictions applicable to the shares of Restricted Stock automatically
shall terminate and the Restricted Stock shall vest as of the date of
termination.

          (c)          Additional Provisions as Determined by Committee. The
Committee may, in its sole discretion, provide provisions in any Restricted
Stock agreement permitting, or by resolution approve, vesting of all or part of
any Restricted Stock awarded to a Participant upon termination due to Early
Retirement, Normal Retirement, Consensual Severance or a Change in Control.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the Restricted Stock agreement provide otherwise, shares of
Restricted Stock shall not be sold, exchanged, transferred, pledged or otherwise
disposed of by a Participant during the Restricted Period other than to the
Company pursuant to subsection 6.3 or 6.4(b) or by will or the laws of descent
and distribution.

          (b)          Surrender to the Company. If any sale, exchange,
transfer, pledge or other disposition, voluntary or involuntary, of Restricted
Stock that has not vested shall be made or attempted during the Restricted
Period, except as provided above in subsections 6.3 and 6.4(a), the
Participant's right to the Restricted Stock immediately shall cease and
terminate, and the Participant promptly shall forfeit and surrender to the
Company all such Restricted Stock.

          (c)          Other Restrictions. The Committee may impose other
restrictions on any Restricted Stock as the Committee deems advisable.


10

--------------------------------------------------------------------------------


          6.5          Rights as a Shareholder. During the Restricted Period, a
Participant shall have all rights of a shareholder with respect to his
Restricted Stock, including (a) the right to vote any shares at shareholders'
meetings; (b) the right to receive, without restriction, all cash dividends paid
with respect to such Restricted Stock; and (c) the right to participate with
respect to such Restricted Stock in any stock dividend, stock split,
recapitalization or other adjustment in the Common Stock of the Company or any
merger, consolidation or other reorganization involving an increase or decrease
or adjustment in the Common Stock of the Company. Any new, additional or
different shares or other security received by the Participant pursuant to any
such stock dividend, stock split, recapitalization or reorganization shall be
subject to the same terms, conditions and restrictions as those relating to the
Restricted Stock for which such shares were received.

          6.6          Deposit of Certificates; Legending of Restricted Stock.

          (a)          Deposit of Certificates. Any certificates evidencing
shares of Restricted Stock awarded pursuant to the Plan shall be registered in
the name of the relevant Participant and deposited, together with a stock power
endorsed in blank, with the Company. In the discretion of the Committee, any
such certificates may be deposited in a bank designated by the Committee or
delivered to the Participant. Certificates for shares of Restricted Stock that
have vested shall be delivered to the Participant upon request within a
reasonable period of time. The Participant shall sign all documents necessary or
appropriate to facilitate such delivery.

          (b)          Legend. Any certificates evidencing shares of Restricted
Stock awarded pursuant to the Plan shall bear the following legend:

> This certificate is held subject to the terms and conditions contained in a
> restricted stock agreement that includes a prohibition against the sale or
> transfer of the stock represented by this certificate except in compliance
> with that agreement, and that provides for forfeiture upon certain events. A
> copy of that agreement is on file in the office of the Corporation.

          6.7          Resale. The Participant shall agree not to resell or
redistribute such Restricted Stock after the Restricted Period except upon such
conditions as the Company reasonably may specify to ensure compliance with
federal and state securities laws.

SECTION 7

Tax Benefit Rights

          7.1          Grant. A Participant may be granted Tax Benefit Rights
under the Plan to encourage a Participant to exercise Options and provide
certain tax benefits to the Company. A Tax Benefit Right entitles a Participant
to receive from the Company or a Subsidiary a cash payment not to exceed the
amount calculated by multiplying the ordinary income, if any, realized by the
Participant


11

--------------------------------------------------------------------------------


for federal tax purposes as a result of the exercise of a non-qualified stock
option, or the disqualifying disposition of shares acquired under an incentive
stock option, by the maximum federal income tax rate (including any surtax or
similar charge or assessment) for corporations, plus any other applicable state
and local tax against which the Company is entitled to a deduction or credit by
reason of exercise of the Option or the disqualifying disposition.

          7.2          Restrictions. A Tax Benefit Right may be granted only
with respect to an Option issued and outstanding or to be issued under the Plan
or any other Plan of the Company or its Subsidiaries that has been approved by
the shareholders as of the effective date of the Plan and may be granted
concurrently with or after the grant of the Option. Such rights with respect to
outstanding Options shall be issued only with the consent of the Participant if
the effect would be to disqualify an incentive stock option, change the date of
grant or the exercise price or otherwise impair the Participant's existing
Options.

          7.3          Terms and Conditions. The Committee shall determine the
terms and conditions of any Tax Benefit Rights granted and the Participants to
whom such rights will be granted with respect to Options under the Plan or any
other plan of the Company and those terms and conditions shall be set forth in
written agreements. The Committee may amend, cancel, limit the term of, or limit
the amount payable under a Tax Benefit Right at any time before the exercise of
the related stock option, unless otherwise provided under the terms of the Tax
Benefit Right. The net amount of a Tax Benefit Right, subject to withholding,
may be used to pay a portion of the Option price, unless otherwise provided by
the Committee.

SECTION 8

Change in Control

          Without in any way limiting the Committee's discretion, the Committee
may include in any Incentive Award provisions for acceleration of any vesting or
other similar requirements or for the elimination of any restrictions upon
Incentive Awards upon a Change in Control of the Company. The Committee also may
include provisions for Participants to receive cash in lieu of outstanding
Options upon a Change in Control of the Company.

SECTION 9

General Provisions

          9.1          No Rights to Awards. No Participant or other person shall
have any claim to be granted any Incentive Award, and there is no obligation of
uniformity of treatment of employees, Participants or holders or beneficiaries
of Incentive Awards. The terms and conditions of the Incentive Awards of the
same type and the determination of the Committee to grant a waiver or
modification of any Incentive Award and the terms and conditions thereof need
not be the same with respect to each Participant.


12

--------------------------------------------------------------------------------


          9.2          Withholding. The Company or a Subsidiary shall be
entitled to (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all amounts
deemed necessary to satisfy any and all federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock.

          9.3          Compliance With Laws; Listing and Registration of Shares.
All Incentive Awards granted under the Plan (and all issuances of Common Stock
or other securities under the Plan) shall be subject to applicable laws, rules
and regulations, and to the requirement that if at any time the Committee
determines, in its sole discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          9.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of options and other stock-based awards, and such arrangements may be
either generally applicable or applicable only in specific cases.

          9.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ or directorship of the Company or any Subsidiary. The Company or any
Subsidiary may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any written agreement with a Participant.

          9.6          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          9.7          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


13

--------------------------------------------------------------------------------


SECTION 10

Effective Date and Duration of the Plan

          This Plan shall take effect June 30, 1998, which is the effective date
of approval by the Board of Directors, provided, that any Incentive Awards
granted before shareholder approval shall be subject to approval of the Plan by
the Company's shareholders at a regular or special meeting. Unless earlier
terminated by the Board of Directors, no Incentive Award shall be granted under
this Plan after June 29, 2008.

SECTION 11

Termination and Amendment

          The Board may terminate the Plan at any time, or may from time to time
amend the Plan, provided that no such amendment may impair any outstanding
Incentive Award without the consent of the Participant, except according to the
terms of the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.






























14

--------------------------------------------------------------------------------
